DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The two information disclosure statement (IDS) submitted on 11/3/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sheedy et. al. (US 2003/0058543).

Regarding claim 1 Sheedy teaches (figs. 1-3) an eyewear system comprising: 
an eyewear assembly comprising: a frame (see fig. 2); 
at least one conventional lens held by the frame ( 114; para. 114); 
at least one electronic lens (102,104) configured to present a virtual image that appears to a wearer of the eyewear assembly as if the virtual image is floating in space in front of the wearer (para. 0051 and 0063); 

where the power delivered by the first conductor affects one or more optical characteristics of the electronic lens (para. 0003); 
and a first controller configured to adjust the one or more optical characteristics of the at least one electronic lens (404, see fig. 4); 
where the at least one electronic lens is removably coupled to, or permanently affixed to, or contained within the at least one conventional lens (para. 0051).

Regarding claim 2 Sheedy teaches (figs. 1-3) an eyewear system where the at least one electronic lens is removably couple to the at least one conventional lens (para.  para. 0017).

Regarding claim 3 Sheedy teaches (figs. 1-3) an eyewear system where the at least one electronic lens is permanently affixed to the at least one conventional lens (para. 0017).

Regarding claim 4 Sheedy teaches (figs. 1-3) an eyewear system, where the at least one electronic lens is contained within the at least one conventional lens (para. 0017).



Regarding claim 7 Sheedy teaches (figs. 1-3) an eyewear system, where the conventional lens is a prescription lens (para. 0018).

Regarding claim 8 Sheedy teaches (figs. 1-3) an eyewear system, where the conventional lens has no optical power (para. 0018; as the power of the lens is dependent on the prescription requirement of the user a situation where the wearer has no noticeable eye refractive issues ion an eye will result in a no power lens).

Regarding claim 9 Sheedy teaches (figs. 1-3) an eyewear system; where the power source is contained within a tether, a cable, or the frame (para. 0003, 0057 and 0377).

Regarding claim 10 Sheedy teaches (figs. 1-3) an eyewear system, where the eyewear assembly comprises a visor, spectacles, or goggles (para. 0071).

Regarding claim 11 Sheedy teaches (figs. 1-3) an eyewear system where, the electronic lens comprises a pixelated electro- active lens (para. 0053).



Regarding claim 13 Sheedy teaches (figs. 1-3) an eyewear system, where the frame comprises a first temple piece, where the first conductor is affixed to or travels through the first temple piece (para. 0055; 0057).

Regarding claim 14 Sheedy teaches (figs. 1-3) an eyewear assembly comprising: 
a frame to hold at least one conventional lens (see fig. 2);
at least one electronic lens (102, 104) configured to present a virtual image that appears to a wearer of the eyewear assembly as if the virtual image is floating in space in front of the wearer (para. 0051 and 0063);
and a first conductor configured to deliver power for the electronic lens(para. 0057), where the power delivered by the first conductor affects one or more optical characteristics of the electronic lens (para. 0003);  
and a first controller configured to adjust the one or more optical characteristics of the at least one electronic lens (404, see fig. 4);
where the at least one electronic lens is detachably coupled to the frame or to the at least one conventional lens, via at least one of a visor or a snap-on or a clip-on (para. 0051).

Regarding claim 15 Sheedy teaches (figs. 1-3) an eyewear assembly, further comprising at least one conventional lens (114; para. 114)

Regarding claim 16 Sheedy teaches (figs. 1-3) an eyewear assembly where the at least one electronic lens is detachably coupled to the at least one conventional lens via a visor (para. 0071).

Regarding claim 17 Sheedy teaches (figs. 1-3) an eyewear assembly where the at least one electronic lens is detachably coupled to the at least one conventional lens via a snap-on or a clip-on (para. 0051).

Regarding claim 18 Sheedy teaches (figs. 1-3) an eyewear assembly where the at least one electronic lens is detachably coupled to the frame via a visor (para. 0051).

Regarding claim 19 Sheedy teaches (figs. 1-3) an eyewear assembly where, the at least one electronic lens is detachably coupled to the frame via a snap-on or a clip-on (para.  para. 0017).
.
Regarding claim 21 Sheedy teaches (figs. 1-3) an eyewear system comprising:
an eyewear assembly comprising:
a frame (see fig. 2);
at least one conventional lens held by the frame ( 114; para. 114);
at least one electronic lens (102,104)  configured to present a virtual image that appears to a wearer of the eyewear assembly as if the virtual image is floating in space in front of the wearer (para. 0051 and 0063);

and a first controller configured to adjust the one or more optical characteristics of the at least one electronic lens (para. 0003);
where the at least one electronic lens is contained inside the conventional lens (para. 0051).

Allowable Subject Matter
Claims 6 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter is the magnetic clip-on structure indicated in claims 6 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872